Judgment modified by remitting case to County Court, Westchester County, for a hearing on the issue of in-court identification of defendant, and, as so modified, affirmed. The showup procedure employed by police was suggestive and a hearing should be held to determine whether the in-court identification has independent basis (People v. Hanley, 27 N Y 2d 648; People v. Ballott, 20 N Y 2d 600; cf. People v. Rahming, 26 N Y 2d 411, 417).
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.